DISMISS; and Opinion Filed January 29, 2018.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-01204-CV

                      LOUISE HENDERSON, Appellant
                                 V.
         THE HOUSING AUTHORITY FOR THE CITY OF DALLLAS, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-17-04751-E

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                    Opinion by Justice Brown
       The clerk’s record in this case is past due. By letter dated December 6, 2017, we informed

appellant the clerk’s record had not been filed because appellant had not paid for the clerk’s record.

We directed appellant to provide, within ten days, written verification of payment or arrangements

to pay for the clerk’s record or written verification appellant had been found entitled to proceed

without payment of costs. We cautioned appellant that failure to do so would result in the dismissal

of this appeal without further notice. To date, the clerk’s record has not been filed and appellant

has not provided the required documentation regarding the clerk’s record nor otherwise

corresponded with the Court.
      We dismiss this appeal for want of prosecution. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                /Ada Brown/
                                                ADA BROWN
                                                JUSTICE


171204F.P05




                                             –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 LOUISE HENDERSON, Appellant                       On Appeal from the County Court at Law
                                                   No. 5, Dallas County, Texas
 No. 05-17-01204-CV         V.                     Trial Court Cause No. CC-17-04751-E.
                                                   Opinion delivered by Justice Brown. Chief
 THE HOUSING AUTHORITY FOR THE                     Justice Wright and Justice Evans
 CITY OF DALLLAS, Appellee                         participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

     It is ORDERED that appellee THE HOUSING AUTHORITY FOR THE CITY OF
DALLLAS recover its costs of this appeal from appellant LOUISE HENDERSON.


Judgment entered this 29th day of January, 2018.




                                             –3–